Citation Nr: 1549589	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  07-05 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for lumbar strain, degenerative joint disease, with mild disc space narrowing at L4-5 (lumbar spine disorder).  

2.  Entitlement to a disability rating in excess of 20 percent for right trapezius strain.  

3.  Entitlement to special monthly compensation (SMC) at the rate provided by 38 U.S.C.A. § 1114(r) based on the need for regular aid and attendance at a higher level of care.  


REPRESENTATION

Veteran represented by:	Andrew L. Wener, Attorney

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H.W. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to February 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In a September 2014 decision, the Board remanded the increased rating claims noted above for issuance of a Statement of the Case (SOC) and denied the SMC claim for aid and attendance at a higher level of care.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2015, the Court granted a partial joint motion for remand (JMR) to vacate the Board's decision as to the SMC issue.  The case has been returned to the Board for action consistent with the JMR. 

In March 2015, the RO issues a SOC for the increased rating claims for his lumbar spine disability and right trapezius strain.  The following month, the Veteran submitted a Substantive Appeal (VA Form-9) as to these two issues.  Although the RO has yet to certify these two issues, the Board is taking jurisdiction of them, and remanding them for further development inasmuch as the Veteran is requesting a hearing as to these two matters.   

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Increased Rating Claims

In his April 2015 Substantive Appeal, the Veteran requested a Board hearing at a local VA office regarding his increased rating claims for lumbar spine disability and right trapezius strain.  As such, the claim must be remanded to afford him an opportunity to appear before the Board and testify via videoconference or Travel Board hearing.

SMC

In the JMR, the parties agreed that the Board failed to provide adequate reasons and bases as to the denial of a higher rate of SMC.  Namely, the Board failed to sufficiently consider whether a higher rating under § 1114(p) would be available, despite evidence of loss of use.  The parties cited to Breniser v. Shinseki, 25 Vet.App. 64 (2011), in which the Court found the Board failed to consider whether the Veteran's overall service-connected disability picture exceeded the requirements of § 1114(l) as to warrant an intermediate rate under § 1114(p).

The parties pointed to the Board's failure to discuss evidence that showed that the Veteran's service-connected lumbosacral or cervical strain, limitation of motion of ankle, lower leg condition, paralysis of the sciatic nerve, and clavicle or scapula impairment, weakness/pain in his knees, or bilateral knee pain may have caused him to become wheelchair bound.  In other words, the "Board's failure to discuss the cause of [the Veteran's] wheelchair bound status, especially in light of evidence linking it to one or many of his service-connected disabilities, renders its reasons or bases inadequate."  The JMR directed that the Board determine whether the Veteran's service-connected disabilities have caused loss of use of his feet, and if so, provide an appropriate analysis in light of the Court's holding Breniser.  

SMC is authorized in particular circumstances in addition to compensation for service-connected disabilities.  38 U.S.C.A. § 1114; 38 C.F.R. §§ 3.350, 3.352.  SMC is authorized under subsections (k) through (s), with the rate amounts increasing the later in the alphabet the letter appears (except for the "s" rate).  SMC at the "k" and "r" rates are paid in addition to any other SMC rates, with certain monetary limits. 

As relevant to the Veteran's claim, SMC at the "l" rate is payable when the Veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

The Veteran is in receipt of SMC benefits based on the need of regular aid and attendance in accordance with 38 U.S.C.A. § 1114(l), effective October 9, 2008.  The Veteran seeks a higher rate of SMC for aid and attendance benefits in excess of this amount.  The Veteran has been awarded SMC benefits under 38 U.S.C.A. § 1114(s), for depression rated 100 percent and additional service-connected disabilities of cervical strain, disfiguring scars, face, left ankle fracture, lumbosacral strain, degenerative joint disease, mild disc space narrowing L4-5, post-concussion syndrome with headaches and pain disorder, radiculopathy, left leg, right knee medial horn tear, right trapezius strain (major), sciatica/radiculopathy, right leg, sinusitis, and temporal mandibular joint syndrome, independently ratable at 60 percent or more, effective July 15, 2004.

SMC at the "m" rate is warranted if the Veteran, as a result of service-connected disability, has suffered the anatomical loss or loss of use of both hands, or of both legs at a level, or with complications, preventing natural knee action with prosthesis in place, or of one arm and one leg at levels or with complications, preventing natural elbow and knee action with prosthesis in place, or has suffered blindness in both eyes having only light perception, or has suffered blindness in both eyes, rendering such Veteran so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(m); 38 C.F.R. § 3.350(c).

The provisions of 38 U.S.C.A. § 1114(p) provide for "intermediate" SMC rates between the different subsections based on anatomical loss or loss of use of the extremities or blindness in connection with deafness and/or loss or loss of use of a hand or foot.  38 U.S.C.A. § 1114(p); 38 C.F.R. § 3.350(f). 

In addition to the statutory rates payable under 38 U.S.C.A. § 1114(l) through (n) and the intermediate or next-higher rate provisions set forth under 38 U.S.C.A. § 1114(p), additional single permanent disability or combinations of permanent disabilities independently ratable at 50 percent or more will afford entitlement to the next-higher intermediate rate, or if already entitled to the next-higher intermediate rate, then to the next-higher statutory rate under 38 U.S.C.A. § 1114, but not above the "o" rate.  The disability or disabilities independently ratable at 50 percent or more must be separate and distinct and involve different anatomical segments or bodily systems from the conditions establishing entitlement under 38 U.S.C.A. §§ 1114(l) through (n), or the intermediate rate provisions of 38 U.S.C.A. § 1114(p).  38 C.F.R. § 3.350(f)(3).

Also, additional single permanent disability or combinations of permanent disabilities independently ratable at 100 percent apart from any consideration of individual unemployability will afford entitlement to the next-higher intermediate rate, or if already entitled to the next-higher intermediate rate, then to the next-higher statutory rate under 38 U.S.C.A. § 1114, but not above the "o" rate.  The disability or disabilities independently ratable at 100 percent or more must be separate and distinct and involve different anatomical segments or bodily systems from the conditions establishing entitlement under 38 U.S.C.A. § 1114(l) through (n), or the intermediate rate provisions of 38 U.S.C.A. § 1114(p).  38 C.F.R. § 3.350(f)(4).

The amount of the additional allowance payable to a Veteran in need of a higher level of care is specified in 38 U.S.C.A. § 1114(r)(2) ("r2" rate).  The higher level aid and attendance allowance authorized by 38 U.S.C.A. § 1114(r)(2) is payable in lieu of the regular aid and attendance allowance authorized by 38 U.S.C.A. § 1114(r)(1).  38 C.F.R. § 3.350(h)(3).

A Veteran is entitled to the higher level aid and attendance allowance authorized by 38 U.S.C.A. § 1114(r)(2) and 38 C.F.R. § 3.350(h) in lieu of the regular aid and attendance allowance when all of the following conditions are met: (i) the Veteran is entitled to the compensation authorized under 38 U.S.C.A. § 1114(o), or the maximum rate of compensation authorized under 38 U.S.C.A. § 1114(p); (ii) the Veteran meets the requirements for entitlement to the regular aid and attendance allowance in 38 C.F.R. § 3.352(a); and (iii) the Veteran needs a "higher level of care" (as defined in 38 C.F.R. § 3.352(b)(2)) than is required to establish entitlement to the regular aid and attendance allowance, and in the absence of the provision of such higher level of care the Veteran would require hospitalization, nursing home care, or other residential institutional care.  38 C.F.R. § 3.352(b)(1)(i-iii).

Need for a higher level of care shall be considered to be need for personal health-care services provided on a daily basis in the Veteran's home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional.  Personal health-care services include (but are not limited to) such services as physical therapy, administration of injections, placement of indwelling catheters, and the changing of sterile dressings, or like functions which require professional health-care training or the regular supervision of a trained health-care professional to perform.  A licensed health-care professional includes (but is not limited to) a doctor of medicine or osteopathy, a registered nurse, a licensed practical nurse, or a physical therapist licensed to practice by a state or political subdivision.  38 C.F.R. § 3.352(b)(2).

The term "under the regular supervision of a licensed health-care professional" means that an unlicensed person performing personal health-care services is following a regimen of personal health-care services prescribed by a health-care professional, and that the health-care professional consults with the unlicensed person providing the health-care services at least once each month to monitor the prescribed regimen.  The consultation need not be in person; a telephone call will suffice.  A person performing personal health-care services who is a relative or other member of the Veteran's household is not exempted from the requirement that he or she be a licensed health-care professional or be providing such care under the regular supervision of a licensed health-care professional.  The performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. §§ 3.352(b)(2-4), (c).

The requirements for establishing the need for a higher level of care are to be strictly construed.  The higher level aid and attendance allowance is to be granted only when the Veteran's need is clearly established and the amount of services required by him on a daily basis is substantial.  38 C.F.R. § 3.352(b)(5).

In review of the evidence currently of record, the Board finds insufficient evidence available for adjudication, and, therefore, additional development is needed.  Specifically, the Board finds insufficient evidence available to distinguish the effects of the Veteran's service-connected disabilities as distinct conditions that render him in need of a higher level of aid and attendance.

Although the Board found that the Veteran's care is not provided by a person licensed to do so or by someone who under the regular supervision of someone licensed to do so, it finds a remand is necessary to afford the Veteran a new examination to determine whether he would be entitled to a higher rate of SMC.  The examiner is asked to pay particular attention to the Veteran's service-connected disabilities and whether they caused him to become wheelchair bound.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for his choice of Board hearing, addressing his two increased rating claims, at the appropriate RO.  The Veteran and his representative should be notified of the date, time, and place of such hearing.

2.  Schedule the Veteran for a VA aid and attendance examination of all service-connected disabilities to determine the level of regular aid and attendance required by the Veteran.  The examination must be conducted by a VA physician, as required by law (see 38 U.S.C.A. § 1114(r)(2)).  All indicated tests and studies should be conducted.  The electronic claims file should be made available to the VA physician for review before the examination, and such review should be noted in the report.  It is requested that the guides for conducting aid and attendance or housebound exams be used, and that all clinical findings as to the service-connected disorders be set forth in detail. 

The VA physician is requested to opine whether the Veteran is in need of a higher level of care consisting of personal health-care services (the definition of which is set forth above in the body of this remand) provided on a daily basis in the Veteran's home and if, in the absence of such higher level of care, he would require hospitalization, nursing home care, or other residential institution care.  In providing the requested opinion, the VA physician should state whether the Veteran's relatives are providing him with "professional health-care services" as either professional health-care providers or under profession health-care supervision. 

Furthermore, the VA physician is requested to comment on the favorable certification by a VA physician in November 2013; the November 2013 statement from a nurse/friend of the Veteran's family; and the March 2014 statement from a VA nurse.  

The examiner should set forth all examination findings, together with a complete explanation for the reasons for all opinions expressed.

3.  Perform any additional development deemed necessary.

4.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


